
	

114 HR 2195 IH: Preserving National Guard Combat Readiness Act of 2015
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2195
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2015
			Mr. Rothfus introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend the National Defense Authorization Act for Fiscal Year 2015 to eliminate exceptions to the
			 limitations imposed on the authority of the Secretary of the Army to take
			 certain actions in connection with the transfer of AH–64 Apache
			 helicopters from the Army National Guard.
	
	
 1.Short titleThis Act may be cited as the Preserving National Guard Combat Readiness Act of 2015. 2.Elimination of exceptions to the prohibition of certain actions in connection with transfer of AH–64 Apache helicoptersSection 1712 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is amended—
 (1)in subsection (b), by striking but subject to the exceptions provided in subsection (e),; and (2)by striking subsections (e) and (f).
			
